DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Amendments made 12/11/2020 have been entered.Claims 1-4, 8, 10, 12, 14 and 16-23 are pending; Claims 18-20 have been withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections of claim 8 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been withdrawn in light of applicant’s amendments made 12/11/ 2020.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Notes: “hard fat” is defined at page 7 lines 21-22 of the specification to mean that the fat has 70% or greater solids fat at ambient temperature, i.e. about 20°C.

Claims 1-4, 8, 10, 12, 14, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nalur (WO 2008/064962A1) in view of SunflowerUSA (“Sunflower Oil Fatty Acid Profile” page 1, May 9, 2013 https://www.sunflowernsa.com/health/sunflower-oil-fatty-acid-profiles/) and Hashimoto et al (“Preparation of Sharp-Melting Hard Palm Midfraction and Its Use as Hard Butter in Chocolate” JAOCS Volume 78, no. 5 2001 pages 455-460), Arbuckle et al (“Ice Cream 2nd Edition” The AVI Publishing Group 1972 pages 267 and 275) and Cebula et al (“Chocolate and couvertures: applications in ice cream” Science and technology of enrobed and filled chocolate, confectionery and bakery products” 2009 pages 163-182).

Nalur et al (Nalur) teaches a method of manufacturing a frozen confection comprising: providing a frozen confection to be coated, providing a liquid coating and coating of the frozen confection (abstract, page 3 lines 16-21 and page 7 lines 1-5).  Nalur teaches that the coating composition comprises: less than 30% saturated fatty acids, which encompasses the claimed range; 40-60% of a fat comprising 40-95% fractionated palm oil and 5-60% liquid oil selected from the group including sunflower oil and soybean oil; 20-50% sugar which is a non-fat solid; up to 30% milk ingredients; up to 30% cocoa liquor; lecithin which is a known emulsifier; and optionally 0.2-3% of a structuring agent selected from the group including behenic acid (abstract, page 2 lines 19-31, page 3 lines 1-8 and 24-31, page 4 lines 1-10 and 
Regarding the coating as comprising 20-70% non-fat solids as recited in claim 1, or 35-65% fat and 35-65% non-fat solids as recited in claim 8, as Nalur teaches that the coating composition comprises: 40-60% of a fat and 20-50% sugar with other ingredients which are optional as they are included in amounts of 0% and greater (abstract, page 2 lines 19-31, page 3 lines 1-8 and 24-31, page 4 lines 1-10 and 20-31 and page 5 line 25 through page 6 line 8), and as sugars are non-fat solids the teachings of the prior art at least encompass the coating as comprising: 40-60% fat and 20-50% non-fat solids which is within the claimed ranges.
Regarding the coating as including unsaturated fatty acids with at least 18C atoms, the liquid oil as liquid at 20C with less than 5% solid fat at 0C and as comprising at least one of high oleic sunflower oil or high oleic soybean oil as recited in claim 1, wherein the oil has above 65% monounsaturated fatty acids, below 10% polyunsaturated fatty acids and a solid content of below 5% at 0C, wherein the unsaturated fatty acids contain 18C atoms or more than 18C atoms as recited in claim 16, as discussed above Nalur teaches the use of about 2-36% liquid oil including sunflower oil in the coating composition, however is silent to the oil as a high oleic sunflower oil.  Nalur teaches that the oil is a low saturated fatty acid oil (page 2 lines 28-30).  As seen in SunflowerUSA types of sunflower oil including linoleic sunflower oil which is typically found on store shelves was known to have a saturated fatty acid content of 11%, and high oleic sunflower oil was known to have a saturated fatty acid content of 9%, a polyunsaturated content of 9% and a monounsaturated fatty acid content of 82% (page 1).  As Nalur teaches that the oil may be sunflower oil and that the oil should have a low saturated fatty acid content, to use a high oleic sunflower oil, which had a lower saturated fatty acid content then traditional sunflower oil would have been obvious to one of ordinary skill in the art.  To use a known form of a disclosed ingredient would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, as the prior art teaches of the same oil as claimed and disclosed, i.e. high oleic sunflower oil, the oil and resulting fat components within the coating would have the same properties as instantly claimed absent any clear and convincing arguments and/or evidence to the contrary.  The position of the Office is further supported as SunflowerUSA shows high oleic sunflower oil to have above 65% monounsaturated fatty acids, below 10% polyunsaturated fatty and to contain oleic and linoleic unsaturated fatty acids which both contain 18C atoms.
Regarding the coating as including saturated fatty acids with 16-24 Carbon atoms and a hard fat having a hard fat display above 70% at 20C, wherein the hard fat comprises hard palm mid fractions as recited in claim 1, preferably the fat as hard palm mid fraction with above 60% saturated fatty acids and 55% or more C16 fatty acids as recited in claim 14, and preferably a solids fat content at 20C above 75% as recited in claim 23, as discussed above Nalur teaches of a coating, including chocolate compositions comprising fractionated palm oil, wherein the fat was chosen to maintain snappiness and included 16-57% hard fat selected from the group including palm fractions (abstract, page 1 lines 4-6, page 2 lines 12-
Hashimoto et al (Hashimoto) teaches hard palm mid fraction was used as a cocoa butter equivalent in chocolates (title and abstract).  Hashimoto teaches that palm oil was an abundant, inexpensive and good source of a cocoa butter equivalent (page 455, column 1 last full paragraph).  Hashimoto teaches mid fraction palm oil obtained in the study had over 60% saturated fatty acids, over 55% C16 fatty acids, palmitic acid which is an saturated fatty acid with 16 carbon atoms and a solid fat content at 20C above 75% (page 457 Table 3).  Hashimoto teaches said mid fraction palm oil was even more ideal for chocolates and had a steeper melting curve, better snapping and sharp melting qualities in chocolate (abstract, page 458 column 1 last two paragraphs and column 2 paragraphs 1-2 and 5 and page 459 paragraphs 2-4).  
It would have been obvious to one of ordinary skill in the art for the fractions of palm oil in the chocolate coating of Nalur to be the mid fraction hard palm oil of Hashimoto in order to provide better snap to the chocolate and an abundant, inexpensive and good source of a cocoa butter equivalent in view of Hashimoto.  To use a known ingredient source (mid fraction hard palm oil) wherein the general ingredient (fractionated palm oil) was disclosed would have been obvious and well within the purview of one of ordinary skill in the art.  It is noted that as the mid fraction palm oil of Hashimoto has overlapping properties to those as recited the use of said oil encompasses the properties recited in the palm oil recited in claims 1, 14 and 23, as well as the properties that would be imparted to the coating composition from said oil.
Regarding the liquid coating as solidifying in a two-step crystallization process at -15C as recited in claim 1, the solid fat of the coating when wrapping as 20-50% as recited in claim 3, and the fat blend as displaying a solid fat index of 20-50% at -15C within 2 minutes of crystallization as recited in claim 12, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case, as applicant discloses that the use of high oleic liquid oil leads to the development of the fat crystallization network (page 6 line 27 through page 7 line 4), that the fat blend disclosed crystalizes in a first and second crystallization step at a temperature of -15C and below (page 9 lines 18-20) and that the fat blends according to the invention display a solid fat content of 20-50% at -15C within 2 minutes of crystallization (page 9 lines 31-32) and as the prior art teaches of a coating composition containing an overlapping fat blend to that as claimed and disclosed, the same effect as claimed would be expected through the 
Regarding letting the coating composition perform a first crystallization event as recited in claim 1, as discussed above, as the prior art teaches of a coating composition containing an overlapping fat blend to that as claimed and disclosed, the same effect as claimed would be expected through the practice of the prior art.  Nalur is not specific to general coating processing, however exemplifies coating as comprising dipping of the ice cream bars followed by maintaining at -30C (page 7 lines 1-5).  Applicant discloses that a first crystallization of the disclosed fat blend occurs at temperatures of -15C and below (page 9 lines 18-29), thus maintaining of the coated ice cream at a temperature of -30C as taught by Nalur is considered to encompass a first crystallization event as instantly claimed. 

Nalur is silent to wrapping as done within 2 minutes after coating as recited in claim 1, however, Cebula et al (Cebula) teaches that chocolate coated ice cream was normally wrapped within 60 seconds or 90 seconds and that the products were wrapped quickly in order to prevent the products from being damaged or cracked (pages 171 and 172).  Thus it would have been obvious to wrap the chocolate coated ice cream of Nalur as quickly as possible, including within 90 seconds in order to prevent the coating from becoming brittle and damaged during the wrapping process in view of Cebula.

Regarding storing the at least partially coated frozen confection that has been wrapped at a temperature which will allow a second crystallization event in the coating as recited in claim 1, and the coated frozen confection as wrapped before the second crystallization as recited in claim 2, as discussed above, the teachings of Nalur encompass a first crystallization event and as the prior art teaches of a coating composition containing an overlapping fat blend to that as claimed and disclosed, the same effect as claimed would be expected through the practice of the prior art.  Nalur is not specific to storing the coated frozen confection at a temperature which would allow a second crystallization event in the coating.  Arbuckle et al (Arbuckle) teaches that ice cream was usually collected in containers for convenient handling and marketing (page 267).  Arbuckle teaches that ice cream packages were stored at a temperature of 0F (-17.8C) to -10F (-23.3C) (page 275).  It would have been obvious for the coated ice cream product of Nalur to be packaged (i.e. wrapped) for handling and marketing in view of Arbuckle.  It would have been further obvious for the packaged ice cream to be stored in conventional conditions, including at a temperature of -17.8C to -23.3C in view of Arbuckle in order to maintain the product during storage.  To use conventional method steps, such as packaging and proper storage of food would have been obvious and well within the purview of one of ordinary skill in the art.  As applicant discloses that a second crystallization of the disclosed fat blend occurs at temperatures of -10C and below (page 9 lines 26-29) and it would have been obvious to store the packaged and coated ice cream product at a temperature of -17.8C and below, the teachings of the prior art at least make obvious a second crystallization event during storage and after packaging.

The position of the Examiner is supported in view of the teachings of the prior art.  As discussed above: Nalur teaches the coating composition comprising 40-60% fat formed from 5-60% liquid oil and 40-95% other fat, wherein it would have been obvious for the liquid oil to be high oleic sunflower oil as taught by SunflowerUSA and it would have been obvious for the other oil to be the hard mid fraction palm taught by Hashimoto. SunflowerUSA teaches the high oleic sunflower oil has a polyunsaturated content of 9% and a monounsaturated fatty acid content of 82% (Table, page 1); and Hashimoto teaches the hard mid fraction palm oil as having 2.1% up to 3.5% polyunsaturated fatty acids and 94.4% up to 97.1% monounsaturated fatty acids (Table 3 page 457).  

When using the high oleic sunflower oil as taught by SunflowerUSA with a polyunsaturated fatty acid (PUFA) content of 9% and a monounsaturated fatty acid (MUFA) content of 82% as taught by SunflowerUSA as the 5-60% liquid oil in teachings of Nalur the liquid oil would contribute 0.45% (5% oil* 0.09 PUFA) to 5.4% (60% oil *0.09 PUFA) polyunsaturated fatty acids to the fat component; and 4.1% (5% oil* 0.82 MUFA) to 49.1% (60% oil *0.82 MUFA) monounsaturated fatty acids to the fat component.  As the fat component of Nalur was include in the coating in an amount of 40-60%, the liquid oil would thus contribute 0.18% (0.45% PUFA in the fat* 0.4 fat in the coating) to 3.24% (5.4% PUFA in the fat *0.6 fat in the coating) polyunsaturated fatty acids to the coating composition; and 1.64% (4.1% MUFA in the fat* 0.4 fat in the coating) to 29.52% (49.1% MUFA in the fat *0.6 fat in the coating) monounsaturated fatty acids to the coating composition.
When using the hard mid fraction palm taught by Hashimoto with 2.1% up to 3.5% polyunsaturated fatty acids (PUFA) and 94.4% up to 97.1% monounsaturated fatty acids (MUFA) as the 40-95% other fat in teachings of Nalur the other fat would contribute 0.84% (40% other fat* 0.021 PUFA) to 3.325% (95% other fat *0.035 PUFA) polyunsaturated fatty acids to the fat component; and 37.76% (40% other fat* 0.944 MUFA) to 92.245% (95% other fat *0.971 MUFA) monounsaturated fatty acids to the fat component.  As the fat component of Nalur was include in the coating in an amount of 40-60%, the other fat would thus contribute 0.336% (0.84% PUFA in the fat* 0.4 fat in the coating) to 1.995% (3.325% PUFA in the fat *0.6 fat in the coating) polyunsaturated fatty acids to the coating composition; and 15.104% (37.76% MUFA in the fat* 0.4 fat in the coating) to 55.347% (92.245% MUFA in the fat *0.6 fat in the coating) monounsaturated fatty acids to the coating composition.

16.744% (1.64% MUFA from the liquid oil + 15.104% MUFA from the other fat) to 84.867% (29.52% MUFA from the liquid oil + 55.347% MUFA from the other fat).
Regarding packaging as occurring at room temperature or below as recited in claim 4, as discussed above, it would have been obvious for the coated ice cream product of Nalur to be packaged for handling and marketing in view of Arbuckle.  As the prior art does not specify a temperature for packaging, one of ordinary skill in the art would consider the use of room temperature encompassed or at least obvious.  Alternatively, the use of a colder temperature would have also be obvious in view of common knowledge because the prior art product was a frozen dessert and a temperature colder than room temperature would prevent the product from melting.
Regarding the composition as comprising between about 0.2-3% of a structuring agent which is sufficient to provide strength and faster crystallization kinetic properties to the coating as recited in claim 10, Nalur teaches the coating as optionally comprising 0.2-3% of a structuring agent selected from the group including behenic acid (page 4 lines 27-31 and page 6 lines 5-8).  Applicant discloses that structuring agents which provide strength and fast crystallization kinetic properties to the coating include behenic acid, wherein a preferred amount of use is between about 0.2-3% (page 12 lines 6-14).  As Nalur teaches of an overlapping range of the same active ingredient, the same results and capability of the ingredient would be expected.  
Nalur discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments

Applicant's arguments in applicant’s response filed 12/11/2020 have been fully considered but they are not persuasive. 

On pages 7-11 of applicant’s response, applicant argues that none of the references “disclose or suggest” or provide “motivation” for the limitation of “wrapping the frozen confection within 2 minutes after the coating of the frozen confection” (especially see page 9, 4th last paragraph). More specifically, the applicant argues the following.

More specifically, applicant argues that it is not obvious to modify Nalur to “arrive at wrapping the frozen confection within 2 minutes after the coating of the frozen confection, as required by present claims” (see page 8, 3rd last paragraph).  In this context, applicant refers to “Declaration, paragraph 5”. Referring to paragraph 5 of the declaration, it makes an assertion (without presenting an argument) but applicant then also refers to “paragraphs 7-11” of the declaration. More specifically, applicant argues that although Cebula teaches “normally wrapped within 60 seconds or 90 seconds”, it would not have been obvious to “modify Nalur with Cebula” referring to “Declaration, paragraphs 7-11” (see page 8, 2nd last paragraph to page 9, 2nd paragraph). Referring to item 7 of the declaration, it argues that “the product of Nalur and product in the claimed method are different”, which appears to imply that two products of even somewhat different composition cannot have similar time range to apply wrapping after coating, which is not true and applicant does not provide any support for this premise. In response to applicant's above arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Cebula reference has not been used to teach the composition but rather the knowledge of applying wrapping within the prescribed time and the associated motivation, noting that the motivation provided is not specific to any one composition. 

Further, referring to item 8 simply gives details of some properties without specifying what they have to do with wrapping or not wrapping “within 2 minutes after the coating”. Item 8 boils down to the previous argument that although products of both Nalur and Cebula are confections, they are not identical, which has already been addressed above. As for item 10, it is not clear how that applies to the wrapping with the recited time period – in fact, it appears to suggest that the variable involved is when the coating solidifies, which is similar to  in Cebula’s teachings. Similarly, step 11 appears to focus on composition and associated “SFA levels” without bringing up any new argument specifically related to why wrapping should be “within 2 minutes after …” as recited.

Applicant appears to be arguing that the only reason to combine a teaching of wrapping a frozen confection that is coated “within two minutes after the coating of the frozen confection” is when the confection has the exact composition as applicant’s claimed composition. Whereas it is true that applicant has found some advantages related to wrapping “within 2 minutes ….” as recited, it is also true that other reasons are possible, including the one’s identified from Cebula reference. In response to applicant's argument that the advantage or motivation provided in the rejection is not valid, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

4.	On pages 8-11 of applicant’s response, applicant argues non-obviousness for the above limitation and urges: Nalur "does not show how to further substantially reduce the SFA level in a coating composition for frozen confection." See specification, page 3, lines 29-30 (see page 8, 2nd paragraph of response); and that “present invention allows the manufacturing of low SF A compound coatings for frozen confection which exhibits good and comparable textural properties as traditional compound coatings containing significant amount of SF A. The low SFA fat blends developed in accordance with the current invention can achieve a SFA level from fat and oil additives that is reduced up to 50% compared to conventional compound coatings while maintaining snap properties. The coating composition according to the invention has an SFA level from fat and oil additives of less than 25% SFA by weight, compared 25 to 30 to 60% by weight in regular frozen confection compound coatings. The invention furthermore allows the SFA level to be reduced as low as 14 to 15% wt. SFA, still with satisfactory coating manufacturing, storage/handling and application of the coating” (see page 8).Applicant also states "It has surprisingly been found that it is possible to use the [claimed] coating composition in the manufacturing of frozen confection, although it is expected that the complete solidification of the coating will be slower due to the larger amount of liquid oils added in the coating composition. Furthermore, for coating containing very low level of SFA e.g. about 15% SFA, with increased amount of liquid oil the amount of hard fat crystallizing is comparatively less. Even for such coatings though the setting time or crystallization time is longer, it has been found that frozen confection products can be coated and wrapped." See specification, page 5, lines 8-15. (see page 8 of applicant’s response). To support the above, applicant refers to “Declaration, paragraph 5” and to “Declaration, paragraphs 7-11”. 

5.	 This argument, including the quoted parts of Declaration, is not persuasive. As explained earlier, the recited the independent claim 1 does not specify the duration for the coating to form the first crystallization and also does not specify the temperature of the coating and that of frozen confection prior to the coating being applied. Conditions of processing room temperature and air flow are also not recited in the absence of all these contributing factors it is not possible to determine validity of applicant’s claims as recited. This argument and the accompanying Declaration is not convincing for at least the following reasons: 
(1)  The evidence is not commensurate in scope with the claims.  On pages 16-29 and in Examples 1-13 of the instant specification, only one example, recipe 2 is within the claimed range and one compositional point within a range of possible ingredient amounts is not sufficient to support the rebuttal of obviousness over the entire range claimed.  Additionally, the examples are directed to a specific method of making the product and not all of the required steps in the examples have been recited in the claimed method;
(2)  The evidence of Example 5 does not appear to provide results to be evaluated; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791